Citation Nr: 1648283	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of Veteran's death.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served from August 1966 to June 1968.  He died in January 2010, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Reno, Nevada RO has assumed the role of Agency of Original Jurisdiction (AOJ).

The appellant testified before the undersigned Veterans Law Judge (VLJ) at an August 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

In August 2015 the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).








FINDINGS OF FACT

1.  The Veteran died in January 2010.  The cause of death was determined to be cardiopulmonary arrest, metastatic colon cancer and end stage liver cirrhosis.  

2.  The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2016); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as liver cirrhosis, may be presumed to have been incurred or aggravated during the military service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, there is no showing that liver cirrhosis onset within a year post-service and the presumption is not applicable.  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If a veteran was exposed to an herbicide agent during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain enumerated diseases, shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii).   Here, cardiopulmonary arrest, colon cancer and liver cirrhosis are not on the list of enumerated diseases that are eligible for the presumption.  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.   See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (adding that the issue "will be determined by exercise of sound judgment, without recourse to speculation").  

To comprise the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  In the case of contributory cause of death, the appellant must show that a service-connected disability contributed substantially or materially to the veteran's cause of death, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (detailing that it is not sufficient to show that a service-connected disability "casually shared in producing death, but rather it must be shown that there was a causal connection").  

Facts and Analysis
The appellant asserts that the Veteran's immediate cause of death was due to in-service exposure to Agent Orange.  Alternatively, the appellant contends the Veteran's service-connected diabetes mellitus type II and/or prostate cancer caused or contributed materially to the Veteran's death.  See e.g., statement of accredited representative in appealed case received July 9, 2014 and August 2014 Board hearing.   

In the present case, the Veteran died in January 2010, over 3 decades after his separation from service, at the age of 62.  The Veteran's death certificate listed his immediate cause of death as cardiopulmonary arrest, metastatic colon cancer and end stage liver cirrhosis.

At the time of the Veteran's death, the Veteran was service-connected for depression, diabetes mellitus, type II and diabetic peripheral neuropathy of the right and left legs, erectile dysfunction and prostate cancer.  The Veteran's personnel records reflect he served in the republic of Vietnam from June 1967 to June 1968 and herbicide exposure is presumed.  Thus, the remaining question is whether the Veteran's active duty service, including herbicide exposure or his service-connected diabetes mellitus type II or prostate cancer caused or substantially or materially contributed to the Veteran's death.

After a full review of the record, including the medical evidence, as well as statements by the appellant, the Board finds that service connection for the cause of the Veteran's death must be denied.

Service treatment records (STRs) contain no complaint, finding, history, treatment, or diagnosis of cardiopulmonary arrest, metastatic colon cancer or liver cirrhosis.  Post-service private treatment records indicate colon cancer was diagnosed in June 2004, approximately 36 years after separation from active duty.  See e.g., private treatment record dated June 15, 2004.  

The Veteran testified during her August 2014 Board hearing that a physician told her that colon cancer could have been related to herbicide exposure while in Vietnam, which was not put in writing.  Here, lay evidence regarding what a medical professional told a lay person was specifically listed as an example of competent lay testimony in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran is competent to relate what a physician told her regarding a possible nexus.  In other words, the Veteran is competent to relate what was told to her by physicians, even though she has not submitted this evidence.  However, the Veteran's recitation of what a doctor told her does not reveal the full basis or rationale for such opinion.  There is no definitive or concrete medical opinion in support of the Veteran's assertions.  Thus, the Veteran's contention is outweighed by the written medical evidence of record, discussed in further detail below.

A December 2015 VA examiner provided a negative nexus opinion on a direct basis, including as due to herbicide exposure.  It was explained that the Veteran's acute cardiopulmonary arrest was a result of complications from the colon cancer and end stage liver cirrhosis and would not be associated in any way to previous herbicide exposure while in-service.  The end stage liver cirrhosis was a result of metastases to the liver from the colon cancer and would not be associated in any way to previous herbicide exposure while in-service.  The Veteran had known risk factors for the development of colon cancer, predominantly his history of tobacco abuse and obesity, and the cancer was not associated in any way to previous herbicide exposure while in the military.  Medical literature regarding colorectal cancer was provided in support of the negative opinion, which discussed that this type of cancer is the third most commonly diagnosed cancer in males, cigarette smoking was associated with an increased incidence and mortality from colorectal cancer and a study regarding obesity and an increased risk of developing colorectal cancer.  

The Board finds the 2016 VA examiner's opinion to be of great probative weight as the opinion was based on a review of the claim file, medical expertise and included citations to pertinent evidence of record.  The examiner offered possible likely causes of the Veteran's colon cancer (i.e., cigarette smoking and obesity) in addition to providing a negative direct nexus opinion.  Notably, the possible likely causes highlighted did not include his active duty service including exposure to herbicides.

As such, the weight of the evidence does not suggest that the Veteran's cardiopulmonary arrest, metastatic colon cancer or liver cirrhosis is related to active duty service, to include as due to herbicide exposure.  

As for whether service-connected for the cause of death is warranted as secondary to service-connected diabetes mellitus type II or prostate cancer, the evidence does not show that a service-connected disability caused, or materially contributed, to the Veteran's death.  

The Veteran testified in her August 2014 Board hearing that a VA physician told her that there was a possibility that prostate cancer could have caused the colon cancer but that he would not put it in writing.  The appellant also testified that the Veteran's diabetes was uncontrolled in the years prior to his death and when the Veteran was hospitalized, no one was monitoring his diabetes condition which was uncontrolled in the years prior to his death.  

A private June 8, 2004 colonoscopy found a mass in the rectosigmoid area and weighs in support of the claim.  It states that the mass was most likely a carcinoma of the colon and there was a "remote possibility" of infiltrating prostate cancer.  
In a statement in support of claim dated May 27, 2005, it was noted by the Veteran's private treating physician that he reviewed the Veteran's medical conditions which included colon cancer and agreed that he should be 100 percent service-connected for the condition.
Here, the Board finds the statements by the physician's above are speculative and without out a well-reasoned rationale.  As such, the evidence is afforded low probative weight.  Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection.  See 38 C.F.R. § 3.102 (2016); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  
A VA medical opinion to address whether the Veteran's service-connected diabetes mellitus type II and/or prostate cancer contributed substantially or materially to the Veteran's death was provided in December 2015.  The examiner provided a negative nexus opinion.  Prior to and at the time of death, the Veteran's diabetes was under good control and the prostate cancer was stable without evidence of metastatic spread or ongoing, symptomatic progression of the disease.  
A VA medical opinion to address whether the Veteran's service-connected diabetes mellitus type II and/or prostate cancer caused or permanently aggravated the Veteran's diagnosed colon cancer or liver cirrhosis was provided in December 2015.  It was opined that the cause of death was less likely than not proximately due to or the result of the Veteran's service-connected condition, to include as caused or permanently aggravated.  The examiner supported the opinion by highlighting that the medical records had no objective evidence to support or suggest that the Veteran's service-connected diabetes substantially contributed to, caused or lessened the chance of the Veteran's survival from his cardiopulmonary arrest.  Medical records document that the Veteran's diabetes was under good control as evidenced by hemoglobin A1C measurements and there was no evidence of complications of diabetes affecting his cancer, liver disease or any heart disease.  Further, medical records clearly documented that the prostate cancer was stable and there was no requirement for active, ongoing therapy following brachytherapy.  The records show that colon cancer was a separate cancer from the prostate cancer without any evidence of association between the two cancers.  They were both primary cancers.  The end stage liver disease was a result of metastatic spread to the liver from the colon cancer.  

The Board finds the December 2015 VA medical opinions to be highly probative as it was based on a thorough review of the claim file, medical expertise and cited to medical literature.  

The Board has considered the appellant's lay testimony.  The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by diabetes mellitus and/or prostate cancer.  However, the probative medical evidence of record does not support this contention.  As a lay person who has not been shown to be capable of making medical conclusions, the appellant's statements are substantially outweighed by the conclusions of the December 2015 VA examiner's opinion.  Although a lay person may be competent to provide testimony on relatively simple medical matters, the Board believes that the medical question presented in this case is far too complex a matter for the appellant's assertions to constitute competent evidence because it involves the question of the interaction of potentially related diseases, rather than observable symptoms.

Given this evidentiary picture, the preponderance of the evidence is against finding that any diabetes mellitus and/or prostate cancer had a causal connection to the Veteran's death or any in-country Vietnam service.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).









ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


